Citation Nr: 1124126	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on July 24, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 administrative decision of the Department of Veterans' Affairs (VA) Medical Center in Tampa, Florida.  In that decision, the VA Medical Center denied entitlement to reimbursement for medical expenses incurred at Florida Hospital on July 24, 2004.   

The Veteran testified before the undersigned at an August 2010 hearing at the VA Regional Office in St. Petersburg, Florida (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities and is not a participant in a vocational rehabilitation program.

2.  VA did not provide prior authorization for the medical services provided at Florida Hospital on July 24, 2004.

3.  The treatment provided on July 24, 2004 was at a hospital emergency department and was for initial evaluation of a condition of such nature that a prudent lay person would have reasonably expected that delay in seeking immediate treatment would have been hazardous to his life.

4.  An attempt to use VA or other Federal facilities beforehand would not have been considered reasonable by a prudent lay person.

5.  At the time of the emergency treatment the Veteran was enrolled in the VA health care system and had received authorized treatment within 24 months preceding July 24, 2004.
6.  The Veteran is financially liable to Florida Hospital for the emergency treatment provided on July 24, 2004 and has no coverage under a health-plan, in whole or part, for that treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on July 24, 2004 have been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for reimbursement for the costs of private medical expenses incurred at a non-VA medical facility, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

A veteran may be eligible for payment or reimbursement for medical services not previously authorized in accordance with 38 U.S.C.A. §§ 1725 or 1728.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).
Entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728 requires that: (a) the care and services rendered were for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any  injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App.  45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. 
§ 1725 for emergency treatment for non service-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:  

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;  

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.  

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); Smith v. Derwinski, 2 Vet. App. 378 (1992); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

The Veteran is seeking entitlement to payment or reimbursement from VA concerning medical expenses incurred for services rendered at Florida Hospital on July 24, 2004.
During the August 2010 hearing, the Veteran testified that in the early morning hours of July 24, 2004 he was awakened by severe pain which radiated from the back to the abdomen.  A VA nursing telephone encounter note dated on July 24, 2004 at 12:40 a.m. confirms that the Veteran contacted VA and reported a 4 day history of moderate to severe abdominal pain which spread to the back.  He also experienced lightheadedness/faintness for more than 10 minutes with the pain and the pain was 9/10 in intensity at the time the Veteran contacted VA.  The registered nurse with whom the Veteran spoke recommended urgent follow-up treatment and the Veteran agreed to immediately report to the nearest emergency room.

Private treatment records from Florida Hospital reveal that the Veteran arrived at the emergency department at that facility on July 24, 2004 at 1:13 a.m and reported a 5 day history of lower back and right side pain.  After extensive testing he was diagnosed as having abdominal and back pain, was scheduled for follow up treatment, and was discharged to home.

While the evidence reflects that the Veteran spoke to a VA nurse who advised him to report to the nearest emergency room, the evidence does not establish that the Veteran received prior authorization for the non-VA medical care because specific formalities were not followed to obtain such authorization.  Specifically, authorization was not obtained from a VA employee with appropriate authority, namely a VA Medical Center director or a VA clinic director.  There is no evidence that VA received any further contact from the Veteran or that any application for authorized non-VA care was submitted within 72 hours after his admission for treatment at Florida Hospital on July 24, 2004.  The first reported contact with VA following that treatment was not until August 2004 when a claim form from Florida Hospital was received, which requested reimbursement for medical expenses in the amount of $6,216.97.  

Thus, the Board finds that the July 24, 2004 communication with a VA nurse did not constitute proper prior authorization for the medical care that the Veteran received at Florida Hospital on that date and accordingly, the Board must conclude that prior authorization for the private medical treatment received on July 24, 2004 was not obtained pursuant to 38 C.F.R. § 17.54.    
As for whether the Veteran is entitled to payment or reimbursement for the expenses incurred due to his unauthorized treatment, he testified during the August 2010 hearing that he did not have any service-connected disabilities, and the evidence of record does not reflect otherwise.  Furthermore, there is no evidence that he is a participant in a vocation rehabilitation program.  Therefore, reimbursement for his private medical expenses under 38 U.S.C.A. § 1728  is not warranted.  38 U.S.C.A. § 1728; C.F.R. § 17.120.  

With regard to whether the Veteran is entitlement to payment or reimbursement under the VMHCBA pursuant to 38 U.S.C.A. § 1725, the evidence of record reveals that he received treatment at the Florida Hospital emergency department, at the time of the treatment he was enrolled in the VA health care system and had received VA medical services within the 24-month period preceding the furnishing of the treatment, he is financially liable to Florida Hospital for the treatment at that facility, and he did not have any health insurance (including Medicare or Medicaid eligibility benefits) for payment or reimbursement for the treatment.

Furthermore, the treatment was not for an accident or work related injury and, as noted above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.

The July 2004 VA nursing telephone encounter note indicates that the Veteran reported moderate to severe abdominal pain which spread to the back with associated lightheadedness/faintness.  Although the evidence reflects that the pain had been present for 4 to 5 days, it was 9/10 in intensity at the time he contacted VA and the VA nurse recommended urgent follow-up treatment and advised the Veteran to immediately report to the nearest emergency room.  During the August 2010 hearing, he testified that he did not possess any medical expertise, that the pain he experienced prior to the July 2004 emergency treatment woke him from a sound sleep, and that it was some of the worst pain he had experienced in his life.  

Based on the severity of the Veteran's pain and the fact that the VA nurse recommended urgent treatment at the nearest emergency room, the Board concludes that the July 2004 treatment at Florida Hospital was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

As for whether a VA or other Federal facility was feasibly available and whether the Veteran should have attempted to receive treatment at such a facility, the evidence reflects that Florida Hospital is approximately 3.5 miles from the Veteran's residence.  The nearest VA facility with an emergency department is the VA Medical Center in Tampa, Florida, which is approximately 78 miles from his residence.  Although there are VA facilities located closer to the Veteran's residence in Orlando and Kissimmee, Florida, these facilities do not provide emergency services.  

Furthermore, the closest VA facility in Kissimmee was not open at the time that the Veteran required emergency treatment, he was advised by the VA nurse to report to the nearest emergency room as soon as possible due to the severity of his pain, and he testified during the April 2010 hearing that he had to drive himself to the emergency room.  In light of this evidence, it is apparent that a VA or other Federal facility was not feasibly available at the time of the Veteran's July 24, 2004 medical emergency and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson.

All of the criteria for reimbursement of the unauthorized medical expenses under the VMHCBA pursuant to 38 U.S.C.A. § 1725 have been met.  The appeal is therefore granted.










ORDER

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on July 24, 2004 is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


